DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on February 04, 2022 during Telephonic Interview.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Rickett (Reg. No. 72,614) on March 01, 2022.
 
The application has been amended as follows:
Please amend claim 1 as followed:
A method of generating an automated answer to a complex query, the method comprising:
obtaining a user query comprising the complex query, the complex query comprising a plurality of search parameters;
identifying a first simple query of the complex query and a second simple query of the complex query, the first simple query comprising a first search parameter of , wherein identifying the first simple query and the second simple query includes: i) generating an abstract meaning representation for the user query to identify the first simple query and the second simple query, or ii) generating a discourse tree for the user query to identify the first simple query and the second simple query;
obtaining a first set of search results based at least in part on executing the first simple query utilizing a search engine;
identifying a first common term of the first set of search results;
executing, utilizing the search engine, the second simple query with the first common term identified from the first set of search results, wherein a second set of search results are obtained based at least in part on executing the second simple query with the first common term;
identifying a second common term of the second set of search results; and
generating the automated answer to the complex query based at least in part on the first common term and the second common term.

Please amend claim 3 as followed:
The method of claim 1, wherein identifying the first simple query and the second simple query includes:
generating [[an]]the abstract meaning representation for the user query, the abstract meaning representation comprising a directed acyclic graph comprising a 
traversing the abstract meaning representation generated for the user query, wherein the first simply query and the second simple query are identified based at least in part on a predefined set of rules and the traversing.

Please amend claim 5 as followed
The method of claim 1, wherein identifying the first simple query and the second simple query includes:
generating [[a]]the discourse tree for the user query, the discourse tree comprising a set of nodes and edges, wherein the set of nodes comprise terminal and nonterminal nodes, wherein terminal nodes individually represent [[a]]an elementary discourse unit, and wherein the nonterminal nodes indicate rhetorical relationships between the set of nodes; and
traversing the discourse tree generated for the user query, wherein the first simply query and the second simple query are identified based at least in part on a predefined set of rules and the traversing.

Please amend claim 8 as followed
A computing device configured to generate an automated answer to a complex query, the computing device comprising:
a computer-readable medium storing non-transitory computer-executable program instructions; and

obtaining a user query comprising the complex query, the complex query comprising a plurality of search parameters;
identifying a first simple query of the complex query and a second simple query of the complex query, the first simple query comprising a first search parameter of the plurality of search parameters, the second simple query comprising a second search parameter of the plurality of search parameters, wherein identifying the first simple query and the second simple query includes: i) generating an abstract meaning representation for the user query to identify the first simple query and the second simple query, or ii) generating a discourse tree for the user query to identify the first simple query and the second simple query;
obtaining a first set of search results based at least in part on executing the first simple query utilizing a search engine;
identifying a first common term of the first set of search results;
executing, utilizing the search engine, the second simple query with the first common term identified from the first set of search results, wherein a second set of search results are obtained based at least in part on executing the second simple query with the first common term;
identifying a second common term of the second set of search results; and


Please amend claim 10 as followed
The computing device of claim 8, wherein identifying the first simple query and the second simple query includes:
generating [[an]]the abstract meaning representation for the user query, the abstract meaning representation comprising a directed acyclic graph comprising a plurality of nodes and edges that specify a semantic representation of the user query; and
traversing the abstract meaning representation generated for the user query, wherein the first simply query and the second simple query are identified based at least in part on a predefined set of rules and the traversing.

Please amend claim 12 as followed
The computing device of claim 8, wherein identifying the first simple query and the second simple query includes:
generating [[a]]the discourse tree for the user query, the discourse tree comprising a set of nodes and edges, wherein the set of nodes comprise terminal and nonterminal nodes, wherein terminal nodes individually represent a elementary discourse unit, and wherein the nonterminal nodes indicate rhetorical relationships between the set of nodes; and


Please amend claim 15 as followed
A non-transitory computer-readable storage medium storing computer-executable program instructions for generating an automated answer to a complex query, wherein when executed by a processing device, the computer-executable program instructions cause the processing device to perform operations comprising:
obtaining a user query comprising the complex query, the complex query comprising a plurality of search parameters;
identifying a first simple query of the complex query and a second simple query of the complex query, the first simple query comprising a first search parameter of the plurality of search parameters, the second simple query comprising a second search parameter of the plurality of search parameters, wherein identifying the first simple query and the second simple query includes: i) generating an abstract meaning representation for the user query to identify the first simple query and the second simple query, or ii) generating a discourse tree for the user query to identify the first simple query and the second simple query;
obtaining a first set of search results based at least in part on executing the first simple query utilizing a search engine;
identifying a first common term of the first set of search results;

identifying a second common term of the second set of search results; and
generating the automated answer to the complex query based at least in part on the first common term and the second common term.

Please amend claim 17 as followed
The non-transitory computer-readable storage medium of claim 15, wherein identifying the first simple query and the second simple query includes:
generating [[an]]the abstract meaning representation for the user query, the abstract meaning representation comprising a directed acyclic graph comprising a plurality of nodes and edges that specify a semantic representation of the user query; and
traversing the abstract meaning representation generated for the user query, wherein the first simply query and the second simple query are identified based at least in part on a predefined set of rules and the traversing.

Please amend claim 19 as followed
The non-transitory computer-readable storage medium of claim 15, wherein identifying the first simple query and the second simple query includes:
the discourse tree for the user query, the discourse tree comprising a set of nodes and edges, wherein the set of nodes comprise terminal and nonterminal nodes, wherein terminal nodes individually represent [[a]]an elementary discourse unit, and wherein the nonterminal nodes indicate rhetorical relationships between the set of nodes; and
traversing the discourse tree generated for the user query, wherein the first simply query and the second simple query are identified based at least in part on a predefined set of rules and the traversing.

Examiner’s Remarks regarding Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments above in remarks regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically invention to generating automated answers to complex queries. As used herein, a “complex query” (also referred to as a complex multi-hop question) may refer to a query that comprises more than one search parameter. Examiner believes the limitation of “generating an automated answer to a complex query, the method comprising:
obtaining a user query comprising the complex query, the complex query comprising a plurality of search parameters;
identifying a first simple query of the complex query and a second simple query of the complex query, the first simple query comprising a first search parameter of the plurality of search parameters, the second simple query comprising a second search parameter of the plurality of search parameters, wherein identifying the first simple query and the second simple query includes: i) generating an abstract meaning representation for the user query to identify the first simple query and the second simple query, or ii) generating a discourse tree for the user query to identify the first simple query and the second simple query;
obtaining a first set of search results based at least in part on executing the first simple query utilizing a search engine;
identifying a first common term of the first set of search results;
executing, utilizing the search engine, the second simple query with the first common term identified from the first set of search results, wherein a second set of search results are obtained based at least in part on executing the second simple query with the first common term;
identifying a second common term of the second set of search results; and
generating the automated answer to the complex query based at least in part on the first common term and the second common term" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, generating an automated answer to a complex query, the method comprising:
obtaining a user query comprising the complex query, the complex query comprising a plurality of search parameters;
identifying a first simple query of the complex query and a second simple query of the complex query, the first simple query comprising a first search parameter of the plurality of search parameters, the second simple query comprising a second search parameter of the plurality of search parameters, wherein identifying the first simple query and the second simple query includes: i) generating an abstract meaning representation for the user query to identify the first simple query and the second simple query, or ii) generating a discourse tree for the user query to identify the first simple query and the second simple query;
obtaining a first set of search results based at least in part on executing the first simple query utilizing a search engine;
identifying a first common term of the first set of search results;
executing, utilizing the search engine, the second simple query with the first common term identified from the first set of search results, wherein a second set of 
identifying a second common term of the second set of search results; and
generating the automated answer to the complex query based at least in part on the first common term and the second common term.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159